Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over D’Errico et al hereafter D’Errico (US pat. App. Pub. 20180218148) and in view of Phillip Starek et al hereinafter Starek (Intl. Pub. WO 00/03320).   
4.	As per claims 1, 8, and 15, D’Errico discloses a method, a device, and non-comprising: determining, by an application container encapsulating an application, an 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Starek’s teachings restricting one or more system calls distinct from the one or more allowable system calls with the teachings of D’Errico, for the purpose of effectively protecting system call from unauthorized intruders.  
5.	As per claim 2, D’Errico discloses the method, wherein determining the one or more allowable system calls for the application comprises loading an indication of the one or more allowable system calls (paragraphs: 15, 36).

7.	As per claim 4, D’Errico discloses the method comprising: identifying, based on a source code of the application, the one or more allowable system calls for the application; and storing the indication of the one or more allowable system calls for the application (paragraphs: 14, 51).
8.	As per claim 5, D’Errico discloses the method, wherein the operation state is one of a plurality of operation states, each operation state of the plurality of operation states corresponding to a respective one or more allowable system calls, and wherein determining the one or more allowable system calls comprises determining, as the one or more allowable system calls, the respective one or more allowable system calls corresponding to the operation state of the application (paragraphs: 23, 44, 48).
9.	As per claim 6, D’Errico discloses the method, wherein the operation state comprises a first operation state and the one or more allowable system calls comprise a first one or more allowable system calls for the application, and the method further comprises: determining, by the application container, a second operation state of the application; determining, by the application container, based on the second operation state of the application, a second one or more allowable system calls for the application; and restricting, by the application container, one or more system calls distinct from the second one or more allowable system calls (paragraphs: 20, 35, 52).

11.	 Claims 9-14 and 16-20 are listed all the same elements of claims 2-7. Therefore, the supporting rationales of the rejection to claims 2-7 apply equally as well to claims 9-14 and 16-20. 
 Citation of References
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Higuchi, Naoshi (European Pat. Appl. EP 2113859 A1): discusses an operating system enabling, in an application formed of a plurality of programs including a library program, a rule to be applied that enables determination whether to allow processing of a system call called by the application. An address on a memory into which a program is loaded is stored so as to be correlated with the program as an address range set, each program is loaded into a memory in the processing of starting ain application to store an address range set in an address range set storing unit, upon receiving a call-up of a system call from the application, various kinds of processing are executed, and an operation rule which describes allowance/non-allowance of use of a system call by a program forming the application is stored to determine, based on an operation rule corresponding to a program of a calling source of the system call, whether to execute processing called by a system call processing unit.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).